 



Debenture – Fixed Charge

 



DEBENTURE

 

Made and executed this 23 day of October 2013

 

WHEREAS,the undersigned, Inspire M.D Ltd, a limited liability company organised
and existing under the laws of the State of Israel with its registered office at
4 Menorat Hamaor St., Tel Aviv, 6744831, Israel (hereinafter: the “Pledgor”),
intends to receive, jointly and severally with its parent company, InspireMD,
Inc. (hereinafter: the “Parent”) from Hercules Technology Growth Capital, Inc.,
a Maryland corporation with its registered office at 400 Hamilton Avenue, Suite
310, Palo Alto, California 94301 (hereinafter: the “Lender”), a loan or loans,
for such purpose and on such conditions as specified in the provisions of that
certain Loan and Security Agreement entered into between and among the Lender,
the Pledgor and the Parent on October 23rd, 2013 (hereinafter, as may be
amended, restated, replaced or supplemented from time to time in accordance with
its terms, and together with the Loan Documents (as defined thereunder),
collectively, the “Loan Agreement”); and

 

THEREFORE,it has been agreed that the Pledgor shall secure the repayment of the
various amounts of money which the Pledgor may owe and/or may be liable to the
Lender in connection with the Loan Documents, all in accordance with the terms
hereinafter contained.

 

NATURE OF THE DEBENTURE

 

1.This Debenture has been made to secure the full and punctual payment of all
the sums due and to become due to the Lender from the Pledgor in connection with
the Loan Agreement, including without limitations in connection with the Secured
Obligations (as defined in the Loan Agreement) whether due from the Pledgor
alone or jointly with others, whether the Pledgor may have incurred or will
incur liability with respect thereto in the future, as obligor and/or as
guarantor and/or as endorser or otherwise, now due or becoming due in the
future, which are payable prior to the realisation of the collateral security to
which this Debenture is applicable or subsequent thereto, whether due absolutely
or contingently, directly or indirectly, unlimited in amount together with
interest, commissions, charges, fees and direct expenses, including costs
required for realising the collateral security, reasonable lawyers fees,
insurance, stamp duty and any other payments arising from this Debenture and
together with any nature of linkage differences due and becoming due from the
Pledgor to the Lender in any manner whatsoever in respect of linked principal
and interest and any other linked sum all in accordance with the terms of the
Loan Agreement (all the foregoing sums being jointly and severally hereinafter
referred to as the “Secured Sums”).

 

PLEDGE AND FIXED CHARGE

 

2.As collateral security for the full and punctual payment of all of the Secured
Sums (whether at stated maturity, acceleration or otherwise), and without
derogating from any other security, the Pledgor hereby absolutely and
unconditionally charges and pledges to the Lender and its successors by way of a
first ranking fixed charge and pledge, and by an assignment by way of pledge, as
applicable, (i) all Pledgor's rights to receive funds from its customers listed
under Appendix A attached hereto (the “Customers List”), (ii) each outstanding
account as specified in Appendix B attached hereto (the “Pledged Accounts”), and
(iii) all the fixed assets listed under Appendix C(the “Equipment List”);
(hereinafter, jointly and severally, the “Charged Property”).

 



1

 

 

Debenture – Fixed Charge

 

It is hereby agreed and acknowledged that the description of the Charged
Property, including without limitations, the Customers List, the Pledged
Accounts and the Equipment List, shall be amended and updated from time to time
by the Pledgor, in accordance with the provisions hereof and the provisions of
the Loan Agreement.

 

3.The pledge and charge created by operation of this Debenture shall apply to
all and any rights to compensation or indemnity which may accrue to the Pledgor
by reason of the loss of, damage or appropriation of the Charged Property.

 

4.RESERVED

 

DECLARATIONS OF THE PLEDGOR

 

5.The Pledgor hereby declares as follows:

 

(a)That the Charged Property is not charged, pledged or attached in favour of
any other persons or parties;

 

(b)That the Charged Property is, in its entirety, in the exclusive possession
and ownership of the Pledgor, except as specifically permitted under the Loan
Agreement;

 

(c)That no restriction or condition of law or any agreement exists or applies to
the ability of the Pledgor to transfer or charge the Charged Property;

 

(d)That the Pledgor is capable of and entitled to charge the Charged Property;

 

(e)That no assignment of rights or other disposition has occurred derogating
from the value of the Charged Property.

 

(f)The Pledgor has received all permits, consents and authorizations that shall
be necessary or required to consummate this Debenture.

 

COVENANTS OF THE PLEDGOR

 

6.The Pledgor hereby covenants as follows, as long as the fixed charge created
by this Debenture is in force and until the Lender has certified in writing that
this Debenture is terminated:

 

(a)To hold the Charged Property in accordance with the provisions of the Loan
Agreement;

 

(b)To observe and perform, in all material respects, all covenants and
obligations of the Pledgor in connection with each Pledged Account, and any of
the related agreements to which Pledgor is a party or by which it is bound.

 



2

 

 

Debenture – Fixed Charge

 

(c)Not to sell, assign, dispose of, relinquish or waive, surrender or transfer
any of the Charged Property and not to allow any person to do any of the
foregoing acts, without the prior written consent of the Lender as specifically
permitted under the Loan Agreement;

 

(d)To notify the Lender forthwith of the levying of any attachment on the
Charged Property, to forthwith notify the attachor of the charge in favour of
the Lender and to take at the Pledgor's own expense immediately and without
delay all such measures as are required for discharging such attachment;

 

(e)Not to charge or pledge in any manner or way the Charged Property by
conferring any rights ranking pari-passu, prior to or deferred to the rights of
the Lender and not to make any assignment of any right which the Pledgor may
have in the Charged Property without receiving the prior written consent of the
Lender, except as specifically permitted under the Loan Agreement;

 

(f)To be liable towards the Lender for any defect in the Pledgor's title to the
Charged Property and/or any default thereunder and to bear the responsibility
for the authenticity, regularity and correctness of all the signatures,
endorsements and particulars of any Bills, documents, instruments and securities
which have been or may be delivered to the Lender by way of collateral security;

 

(g)To pay when due all taxes and compulsory payments levied against the Charged
Property and/or the income accruing thereon under any law and to furnish the
Lender, at its request, with all the receipts for such payments. If the Pledgor
fails to make such payments when due, the Lender may pay the same for the
account of the Pledgor and debit the Pledgor with the payment thereof coupled
with expenses, and Interest at the Default Rate. Such payments shall be secured
by this Debenture;

 

(h)Not to voluntarily wind up, liquidate or dissolve, sell, exchange, lease,
transfer or otherwise dispose of all or substantially all its properties and
assets;

  

  (i) That no structural change is or will be effected in the Pledgor and/or
that no change of control in the Pledgor will occur, except as specifically
permitted under the Loan Agreement;

 

  (j) Not to create, incur, assume, allow, or suffer to be created or exist any
Lien (as defined under the Loan Agreement), and give Lender prompt written
notice of any Liens thereon, on any of Pledgor's, Parent's or any subsidiary's
property, including for the avoidance of doubt, the Intellectual Property (as
defined under the Loan Agreement), or assign or convey any right to receive
income, including the sale of any of Pledgor's, Parent's or any subsidiary's
accounts, or permit any collateral not to be subject to the first priority
security interest granted in the Loan Agreement, or the charges granted
hereunder or under any other Loan Documents (as defined under the Loan
Agreement), or agree with any Person other than Lender to encumber its property,
Parent's or any subsidiary's propery, all of the above, except for Permitted
Liens (as defined under the Loan Agreement).

 

  7. The Pledgor undertakes to notify the Lender forthwith upon its becoming
aware of any of the following:

 

  (a) of any claim of right to any collateral security given to the Lender to
which this Debenture is applicable and/or of any execution or injunction
proceedings or other steps taken to attach, preserve or realise any such
collateral security;

 





3

 

 

Debenture – Fixed Charge

 

(b)of any of the events enumerated in Clause 13 hereof;

 

(c)of any material reduction in value of collateral security granted;

 

(d)of any application filed for the winding-up of the Pledgor’s affairs or for
the appointment of a receiver over the Pledgor’s assets as well as any
resolution regarding any structural change in the Pledgor or any intention to do
so;

 

(e)of any change of address.

 

INSURANCE

 

8.The Pledgor hereby undertakes to keep the Charged Property insured at all
times as provided in the Loan Agreement.

 

9.All the rights of the Pledgor deriving from the insurance of the Charged
Property, as in force at any relevant time and under any other law, whether or
not assigned to the Lender as aforesaid, are hereby charged to the Lender by way
of a first ranking fixed charge and pledge.

 

INTEREST

 

10.The Lender shall be entitled to calculate interest on the Secured Sums at
such rate as has been or may be agreed upon from time to time between the Lender
and the Pledgor according to the terms of the Loan Agreement.

 

REPAYMENT DATES

 

11.The Pledgor hereby undertakes to pay, including through the Parent, the
Lender all and any of the Secured Sums promptly on the maturity dates prescribed
or which may be prescribed therefore from time to time.

 

12.Except as specifically permitted under the Loan Agreement, the Lender may
decline to accept any prepayment of the Secured Sums or pay part thereof prior
to the date of maturity thereof and the Pledgor shall not be entitled to redeem
all or any of the Charged Property by discharging the Secured Sums and/or any
part thereof prior to their prescribed maturity dates.

 

Except as specifically permitted under the Loan Agreement, neither the Pledgor
nor any person having a right liable to be affected by the pledges and charges
hereby created or the realisation thereof shall have any right under Section
13(b) of the Pledge Law, 5727-1967, or any other statutory provisions in
substitution therefore.

 



13.Without derogating from the generality of the provisions of this Debenture,
the Lender shall be entitled to demand the immediate payment of the Secured Sums
and to debit any account of the Pledgor with the amount thereof in any one of
the events enumerated below, in which case the Pledgor undertakes to pay the
Lender all of the Secured Sums, and the Lender shall be entitled to take
whatever steps it sees fit for the collection of the Secured Sums and to
realise, at the Pledgor's expense, the collateral securities by any means
allowed by law:

 



4

 

 

Debenture – Fixed Charge

 

(a)The Pledgor is in breach of any of its obligations, undertakings,
representations or warranties under this Debenture (the foregoing shall not
derogate from any right, under any law, granted to the Lender in respect of any
other breach), and such breach was not cured within ten (10) days following the
occurrence of such breach; and/or;

 

(b)There occurs and continues to subsist an event which gives the Lender right
to demand payment, under any of the Loan Documents signed between the Pledgor
and the Lender, including, inter alia, under the Loan Agreement, provided that
any period (if any) given to the Pledgor to effect payment or cure any other
failure thereof, respectively, under such document shall have elapsed and as
long as such payment or cure is not actually effected.

 

RIGHTS OF THE LENDER

 

14.The Lender shall have the right of possession, lien, set-off and charge over
any amounts, assets and/or rights including securities, coins, gold, banknotes,
documents in respect of goods, insurance policies, Bills, assignments of rights,
deposits, collaterals and their countervalue, in the possession of or under the
control of the Lender at any time for or on behalf of the Pledgor, including
such as have been delivered for collection, as security, for safe-keeping or
otherwise. The Lender shall be entitled to retain the said assets until payment
in full of the Secured Sums or to realise them by selling them and applying the
countervalue thereof in whole or in part in payment of the Secured Sums.

 



15.The Pledgor confirms that the Lender's books, accounts and entries shall be
binding upon the Pledgor, shall be deemed to be correct and shall serve as prima
facie evidence against the Pledgor in all their particulars, including all
reference to the computation of the Secured Sums. Notwithstanding the
aforementioned, this Section shall in no way derogate from the rights or
arguments of the Pledgor and the validity or effectiveness thereof regarding any
claims in respect of inaccuracies, mistakes or other errors in the Lender’s
books, accounts and entries.

 

16.Without derogating from the other provisions contained in this Debenture, any
waiver, extension, concession, acquiescence or forbearance (hereinafter:
“waiver”) on the Lender's part as to the non-performance, partial performance or
incorrect performance of any of the Pledgor's obligations pursuant to this
Debenture, such waiver shall not be treated as a waiver on the part of the
Lender of any rights but as a limited consent given in respect of the specific
instance.



 

17.In any of the events enumerated in Clause 13 hereof:

 

(a)The Lender shall be entitled to adopt all the measures it deems fit and
allowed by applicable law in order to recover the Secured Sums and realise all
of its rights hereunder, including the realisation of the Charged Property, in
whole or in part, and to apply the proceeds thereof to the Secured Sums without
the Lender first being required to realise any other guarantees or collateral
securities, if such be held by the Lender.

 

(b)Should the Lender decide to realise securities, Bills and other negotiable
instruments, in accordance with Section 4(2) of the Pledge Law 5727-1967, then
ten (10) days' advance notice regarding the steps that the Lender intends to
take shall be deemed to be reasonable advance notice for the purpose of Section
19(b) of the Pledge Law, 5727-1967 or any other statutory provisions in
substitution therefor.

 



5

 

 

Debenture – Fixed Charge

 

(c)As long as the Secured Sums are not paid in full, the Lender may, realize the
Charged Property in any lawful manner, inter alia, by applying to the qualified
court or execution office (Hotzaa Lapoal) for the appointment of a receiver or
receiver and manager on behalf of the Lender. Such receiver or receiver and
manager shall be empowered, inter alia:

 

(1)To call in all or any part of the Charged Property.

 

(2)To carry on or to participate in the management of the business of the
Pledgor, as they see fit.

 

(3)To sell or agree to the sale of the Charged Property, in whole or in part, to
dispose of same or agree to dispose of same in such other manner on such terms
as they deem fit.

 

(4)To make such other arrangement regarding the Charged Property or any part
thereof as they deem fit.

 

(d)All income to be received by the receiver or the receiver and manager from
the Charged Property as well as any proceeds to be received by the Lender and/or
by the receiver or receiver and manager from the sale of the Charged Property or
any part thereof shall be applied to pay the Secured Sums in such order as
Lender shall determine in its sole discretion subject to the provisions of
applicable law.

 

18.Should the payment date of the Secured Sums or any part thereof not yet have
fallen due at the time of the sale of the Charged Property, or the Secured Sums
be due to the Lender contingently only, then the Lender shall be entitled to
recover out of the proceeds of the sale an amount sufficient to cover the
Secured Sums and the amount so recovered shall be charged to the Lender as
security for, and be held by the Lender until the discharge in full of, the
Secured Sums.



 

NATURE OF THE COLLATERAL SECURITY

 

19.The collateral securities which have been or may be given to the Lender under
this Debenture shall be continuing and revolving securities and shall remain in
force until all Secured Sums have been fully discharged. Promptly after the full
discharge of the Secured Sums, the Lender shall certify in writing at the
request of Pledgor, that this Debenture and any Lien hereunder is terminated and
also, at the request of Borrower, execute and provide the Pledgor with any
documents reasonably necessary in order to remove the charge created by this
Debenture.

 

20.All collateral securities and guarantees which have been or may be given to
the Lender for payment of the Secured Sums shall be independent of one another.

 

21.The nature and effect of the collateral securities to which this Debenture is
applicable shall not be affected nor shall the validity of any of the securities
and obligations of the Pledgor hereunder be impaired or affected by any
compromise, concession, granting of time or other like release consented to by
the Lender with respect to the Pledgor and/or the Parent or any subsidiary or by
any variation in the Pledgor’s and/or the Parent's obligations towards the
Lender in connection with the Secured Sums or by any release or waiver by the
Lender of any other collateral security or guarantees.

 



6

 

 

Debenture – Fixed Charge

 

22.The Lender may deposit all or any of the collaterals given or which may be
given pursuant to this Debenture with a bailee of its own choosing, at its
discretion and at the Pledgor's expense, and may substitute such bailee with
another from time to time. The Lender may register all or any of such
collaterals with any competent authority in accordance with any law and/or in
any public register.

 

RIGHT OF ASSIGNMENT

 

23.The Lender may at any time at its own discretion and without the Pledgor's
consent being required, assign this Debenture and its rights arising thereunder
together, and not separately, with the assignment of all of its rights and
obligations under the Loan Agreement, including the collaterals in whole or in
part and any assignee may also reassign the said rights without any further
consent being required from the Pledgor. Such assignment may be effected by
endorsement on this Debenture or in any other way the Lender or any subsequent
assignor deems fit.

 

NOTICE OF OBJECTION

 

24.The Pledgor undertakes to notify the Lender in writing of any objection or
contention it may have regarding any statement of account, extract thereof,
certificate or notice received by it from the Lender including information
received through any automatic terminal facility.

 

EXPENSES

 

25.All the expenses in connection with this Debenture as detailed in the Loan
Agreement and in any other Loan Documents signed between the Lender and the
Pledgor, including the fee for preparing credit and security documents, the
stamping and registration of documents, and all and any expenses involved in the
realisation of the collateral security and institution of proceedings for
collection (including the reasonable fees of the Lender’s lawyers), insurance,
safe-keeping, maintenance and repair of the Charged property – shall be paid by
the Pledgor to the Lender on its first demand, together with Interest at the
Default Rate from the date demand was made until payment in full, and until
payment in full, all the above expenses together with interest thereon shall be
secured by this Debenture. The Lender may debit the Pledgor with the aforesaid
expenses, together with interest thereon.

  



LIABILITY OF THE PLEDGOR

 

26.Should the Pledgor consist of two or more persons or entities, the Pledgor's
liability shall be joint and several and all the parties comprising the Pledgor
shall be jointly and severally liable for the performance of all the Pledgor's
obligations hereunder and/or in connection with the Secured Sums, or any other
liability incurred by, any party comprising the Pledgor shall be deemed to have
been received or incurred by all the parties comprising the Pledgor. However, if
any of the parties comprising the Pledgor is or becomes legally incompetent or
is or becomes in any way discharged of his liability for the performance of any
of the Pledgor's obligations as aforesaid, the liability of all of the other
parties comprising the Pledgor shall not be affected thereby.

 



7

 

 

Debenture – Fixed Charge

 

INTERPRETATION; AMENDMENT

 

27.Any of the representations, warranties and covenants made by Pledgor
hereunder shall be in addition to, and shall not derogate in any manner from,
any representations, warranties and covenants made by Pledgor under the Loan
Agreement and any other related document.

 

28.In this Debenture - (a) the singular includes the plural and vice versa; (b)
the masculine gender includes the feminine gender and vice versa; (c) “Lender”
means Hercules Technology Growth Capital, Inc., its assigns, successors, or
attorneys-in-fact; (d) “Bills” means: promissory notes, bills of exchange,
cheques, undertakings, guarantees, sureties, assignments, bills of lading,
deposit notes and any other negotiable instruments (e) “Interest at the Default
Rate” means interest at such default rate as is defined in the Loan Agreement;
(f) the headings are only indicative and are not to be used in construing this
Debenture; (g) the recitals hereto form an integral part hereof.

 

29.Any term of this Debenture may be amended and the observance of any term
hereof may be waived (either prospectively or retroactively and either generally
or in a particular instance) with the written consent of both parties only.

 

30.To the extent required, this Debenture may be translated into Hebrew for the
sole purposes of the registration and filing of this Debenture with the Israeli
Registrar of Companies and/or any other relevant Israeli official registrations.
Notwithstanding the aforesaid, the executed English version of this Debenture
shall prevail and supersede for all purposes and for all respects, in the event
of any discrepancy or inconsistency between the English version and the
translation.

 



NOTICES AND WARNINGS

 

31.



(a)Each communication to be made under this Debenture shall be made in writing
and, unless otherwise stated, may be made also by telex or facsimile
transmission or by electronic mail.

 

(b)Each communication or document to be made or delivered by each party to
another pursuant to this Debenture shall (unless that other party has, by
written notice, specified another address) be made or delivered to that party,
addressed as follows:

 

(i)if to the Pledgor:         Inspire M.D Ltd     4 Menorat Hamaor St.,     Tel
Aviv, 6744831, Israel     Attn.:  Craig Shore     Fax: +972 (3) 691 7692    
Email: craigs@inspiremd.com         with a copy (which will not constitute
notice) to:      Haynes and Boone, LLP Attn.: Todd Ransom, Esquire 30
Rockefeller Plaza 26th Floor New York, NY 10112

  



8

 

 

Debenture – Fixed Charge



     and with a copy (which will not constitute notice) to:      Kafri
Leibovich, Law Offices   Attn.: Amit Leibovich, Adv   5 Jabotinsky St., Ramat
Gan 52520

 

(ii)if to the Lender:

 

Hercules Technology Growth Capital, Inc. 400 Hamilton Avenue, Suite 310
Palo Alto, California 94301 Attn.: Chief Legal Officer and Mr. Bryan Jadot Fax:
650-473-9194 Telephone:  650-289-3060   Email: bjadot@herculestech.com



 

with a copy to:

 



  Riemer & Braunstein, LLP     Three Center Plaza   Boston, Massachusetts  02108
  Attn: David A. Ephraim, Esquire   Fax: (617) 880-3455   Email:  
dephraim@riemerlaw.com



 

and with a copy to:

 





  Raved, Magriso, Benkel & Co.   37 Shaul Hamelech Boulevard,   Tel Aviv,
Israel, 6492806   Attn: Einat Weidberg, Adv.   Fax: +972-3-606-0266   Email: 
einat_w@rmblaw.co.il





 

and shall be deemed to have been made or delivered (a) upon the earlier of
actual receipt and five (5) business days after deposit in regular mail, first
class, registered or certified mail return receipt requested, with proper
postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission with receipt confirmation; (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger.

 

 

GOVERNING LAW AND PLACE OF JURISDICTION

 



  32.  

 

  (a) This Debenture shall be construed in accordance with the laws of the State
of Israel.

 

  (b) The exclusive place of jurisdiction for the purpose of this Debenture is
hereby established as the competent court of law in Israel situated in Tel
Aviv-Jaffa.

   

*****

 

9

 

 

Debenture – Fixed Charge

 

IN WITNESS WHEREOF THE PLEDGOR HAS SIGNED THIS DEBENTURE OF FIXED CHARGE

  

 

INSPIRE M.D LTD

  



/s/ Craig Shore   By:  Craig Shore   Title:  Chief Financial Officer  



 





10



